CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 35 to Registration Statement No. 033-17917 on Form N-1A of our report dated November 11, 2010, relating to the financial statements and financial highlights of American High-Income Trustappearing in the Statement of Additional Information, which is part of such Registration Statement, and to the references to us under the headings “Financial highlights” in the Prospectuses and “Independent registered public accounting firm” and “Prospectuses, reports to shareholders and proxy statements” in the Statement of Additional Information, which are part of such Registration Statement. DELOITTE & TOUCHE LLP Costa Mesa, California November 26, 2010
